Exhibit 10.20

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is made and entered
into as of April 4, 2004 (the “Execution Date”), by and among Aegis
Communications Group, Inc., a Delaware Corporation (the “Parent”), Advanced
Telemarketing Corporation, a Nevada corporation (“ATC”), IQI, Inc., a New York
corporation (“IQI”) (together, Parent, ATC, and IQI are referred to as the
“Company”), and Herman M. Schwarz (“Schwarz” or “Employee”).

 

RECITALS

 

Whereas, Employee is presently employed by the Company and serves as President,
Chief Executive Officer, and Director and has entered into an Employment
Agreement with the Company dated as of July 17, 2001, a copy of which is
attached hereto as Exhibit A (the “Employment Agreement”).

 

Whereas, the Company and Employee mutually desire to terminate the employment
relationship effective immediately with respect to Employee’s position as
President and for all other positions within 30 days from the Execution Date,
unless otherwise requested by the Parent pursuant to the terms of this
Agreement.

 

Whereas, the parties desire to provide for an orderly transition and termination
of the employment relationship and to settle fully and finally, in the manner
set forth herein, any and all existing or potential claims and controversies
arising out of the relationship between Employee and the Company.

 

Now, therefore, in consideration of the mutual acts, payments, and promises
described and agreed to be performed herein, Employee and the Company agree as
follows:

 

1.             Resignation.  Employee hereby tenders his resignation from his
position as President of the Company and its subsidiaries and affiliates
effective immediately and hereby agrees to tender his resignation from all other
positions that he holds with the Company and its subsidiaries and affiliates,
including without limitation his positions as Chief Executive Officer, and
Director, 30 days from the Execution Date (the “Resignation Date”).  However,
notwithstanding the foregoing, if requested in the discretion of the Board of
Directors of the Parent prior to the expiration of 30 days after the Execution
Date, Employee agrees to tender his resignation from all positions that he holds
with the Company and its subsidiaries and affiliates, including without
limitation his positions as Chief Executive Officer and Director, on the date
requested by the Board of Directors of the Parent upon two days prior notice to
Employee (the “Revised Resignation Date”).

 

2.             Severance from Employment.  It is understood and agreed that with
the full and complete agreement of Employee and the Company, Employee’s
employment by the Company will cease as of the later of the Resignation Date or
the Revised Resignation Date, if any.  Except as otherwise expressly provided
for herein, as of the later of the Resignation Date or the Revised Resignation
Date, if any, Employee will cease to accrue any rights under any pension or

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

1

--------------------------------------------------------------------------------


 

compensation plan of the Company (including without limitation any stock option
plan, grant or agreement).

 

3.             Payment of Wages and Earned Benefits.  On or before the later of
the Resignation Date or the Revised Resignation Date, the Parent agrees to pay
Employee all salary and to provide all employee benefits (including
reimbursement for expenses) to which Employee may be entitled pursuant to the
Employment Agreement.  Employee will be paid at his annualized salary level of
$300,000.00 through thirty days after the Execution Date, payable in
installments in accordance with the Parent’s standard payroll practices, but not
less than bi-weekly, and Employee will be entitled to medical, dental, and
vision benefits (including coverage for Employee’s immediate family), disability
insurance, 401-K plans, life insurance, officer and director liability
insurance, and paid vacation on the same terms and conditions as provided to
Employee immediately prior to the Execution Date.  Employee will be paid for all
vacation days that he has accrued but not taken during his employment with the
Company through the later of the Resignation Date or the Revised Resignation
Date, if any.  Any reimbursable expenses incurred during Employee’s employment
with the Company through the later of the Resignation Date or the Revised
Resignation Date, if any, will be paid to Employee upon submission and approval
of those expenses in accordance with the Parent’s customary practices, but not
less than monthly.

 

4.             2003 Bonus.

 

(a) The Company acknowledges that Employee has earned a 2003 bonus in the amount
of $300,000 pursuant to the terms of his Employment Agreement.  In consideration
of Employee’s agreement to permit the Company to delay the payment of said
bonus, and to instead pay said bonus over a period of months the Company will
pay the bonus to Employee on the following schedule:

 

(1)           $75,000 on or before April 30, 2004;

 

(2)           $65,000 on or before May 30, 2004;

 

(3)           $60,000 on or before June 30, 2004;

 

(4)           $50,000 on or before July 30, 2004;

 

(5)           $50,000 on or before August 30, 2004; and

 

(6)           $100,000 on or before September 30, 2004.

 

(b) Notwithstanding anything to the contrary in the preceding Section 4(a), the
Company may choose prior to September 30, 2004 to accelerate the payment of the
six payments set out in the preceding Section 4(a), less $15,000 for each month
prior to September 30, 2004 in which the accelerated payment is paid.

 

(c) Notwithstanding anything to the contrary in the preceding Section 4(a), if
any of the following events occur prior to September 30 2004, then the six
payments set out in the preceding Section 4(a) shall automatically be
accelerated and due immediately, less $15,000 for each month prior to September
30, 2004 in which the accelerated payment is paid: (1) if the Company fails to
make timely payments of the amounts set out in the preceding Section 4(a); (2)
any other executive or former employee of the Company receives payment of his or
her 2003 bonus on a more accelerated basis than set out for Employee in the
preceding Section 4(a);

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

2

--------------------------------------------------------------------------------


 

(3) the Company pays its new President and/or Chief Executive Officer a signing
bonus or any other bonus or incentive compensation prior to September 30, 2004;
(4) more than $2.5 million in cash is raised in the DB/Essar warrant conversion
or through any other source of additional funding outside other than revenues
from the ordinary course of business; (5) any payment is made by the Company on
the DB/Essar notes after the Execution date; (6) there has been a change in
control of the Company (defined as the acquisition in one or more transactions
by any person, other than DB/Essar,of beneficial ownership of a majority of the
combined voting power of the Company’s then outstanding voting securities, or
the acquisition in one or more transactions by Essar of some or all of Deutsche
Bank AG-London’s beneficial ownership of the Company’s voting securities); or
(7) net availability (per the “Aegis Loan Status Report,” to be provided to
Employee weekly on the same day provided to the Company) under the Foothill
borrowing base exceeds $2.5 million.

 

(d) Notwithstanding anything to the contrary in the preceding Section 4(a), the
Company warrants and represents that it will not make any payments on the
DB/Essar notes prior to making the bonus payments set out in the preceding
Section 4(a).

 

(e) If the Company defaults on any of the payments or provisions set out in the
preceding paragraphs 4(a) and (b), the Company and the guarantors shall be
liable to Employee for a late fee in an amount equal to 0.25% of the principal
amount due for each day that the payment(s) is not paid.  The Company and the
guarantors also shall be liable to Employee for the collection costs, including
reasonable attorneys’ fees, incurred by Employee to enforce this provision.

 

5.             Severance Payments.  In consideration of this Agreement, the
Parent agrees to pay Employee twelve months salary as severance compensation in
the amount of $300,000.00, subject to any withholding required by law, to be
paid in installments in accordance with the Parent’s customary practices, but
not less than monthly, and Employee will be entitled to medical, dental, life
insurance, and short-term and long-term disability benefits (including coverage
for Employee’s immediate family), during that twelve month period, on the same
basis as provided by the Company prior to the Resignation Date or the Revised
Resignation Date, if any, or as subsequently provided by the Company to other
executive officers at the same level as Employee immediately prior to the
Resignation Date, beginning upon the Company’s receipt of Employee’s executed
complete release in the form attached hereto as Exhibit B subsequent to the
Employee’s resignation from all of the positions he holds with the Company and
its subsidiaries and affiliates, including without limitation his positions as
President, Chief Executive Officer, and Director.

 

6.             Retention of Property and Access to E-Mail and Voicemail.

 

(a) The Company agrees that the laptop computer, cellular telephone and
blackberry provided to Employee shall be the property of Employee.  Between the
date of this Agreement and the later of the Resignation Date or the Revised
Resignation Date, if any, Employee agrees to back-up all Company data (i.e., all
information that is not solely personal to employee) on the laptop and deliver a
copy of the data to the Company.  The Company further agrees that for a period
of six months after the Resignation Date or the Revised Resignation Date, if
any, Employee shall have continued access and control of his current voicemail
addresses, and the Company will forward Employee at a personal e-mail address to
be provided by Employee, copies of all e-mails sent to Employee at his current
e-mail addresses.  For a period of 60 days

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

3

--------------------------------------------------------------------------------


 

after the Resignation Date or the Revised Resignation Date, if any, the Company
will maintain service for Employee’s cellular telephone as provided immediately
prior to the Resignation Date.

 

(b) Employee acknowledges that Employee has learned and will learn Confidential
Company Information relating to the business conducted and to be conducted by
the Company, the Parent, their subsidiaries and affiliates.  Employee agrees
that he will not disclose or use or authorize any third party to disclose or use
any Confidential Company Information.  As used in this Section 6, “Confidential
Company Information” will mean information regarding the Company, the Parent, or
their subsidiaries or affiliates, available to Employee or disclosed to or known
to Employee as a direct or indirect consequence of or through his retention of
the laptop computer, cellular telephone, and blackberry and access to voicemail
addresses and e-mails, as contemplated by the preceding Section 6(a).

 

7.             Ratification of Employment Agreement.

 

(a) Employee acknowledges, confirms, and ratifies his Employment Agreement dated
July 17, 2001, which is attached hereto as Exhibit A.  Employee specifically
confirms that, during the course of his employment, he received special
training, unique and confidential information, and actual contacts and
relationships with customers and potential customers, as contemplated in
paragraph 9 of the Employment Agreement.  Accordingly, except as modified by
this Agreement, Employee and the Company ratify the obligations stated in the
Employment Agreement, including specifically paragraphs 9, 10, 11, 12, 13 and 14
(including arbitration).

 

(b) Notwithstanding anything to the contrary in the preceding Section 7(a), the
Company agrees to enforce Section 9(a) of the Employment Agreement against
Employee for a period of one year after the later of the Resignation Date or the
Revised Resignation Date, if any (and Employee must only abide by such Section
9(a) of the Employment Agreement during such period) only to the extent of the
Employee, on behalf of a competitor of the Company, soliciting business from a
prospective customer with whom Employee had material contact or from an existing
customer in connection with outsourced inbound and outbound telemarketing and
customer care services, whether conducted by telephone or the internet, and the
consulting, design, and implementation of any of these services.

 

  8.           Mutual Press Release and Non-Disparagement.  Upon the Resignation
Date or Revised Resignation Date, if any, the Company will issue a press release
regarding Employee’s resignation in a form mutually agreed to in advance by the
Company and Employee.  Employee and the Company (defined for purposes of this
Section 8 to include only directors, senior management, officers, and
consultants) warrant and represent:  (a) that the will not make any publice or
private statement regarding the termination of Employee’s relationship with the
Company that is materially inconsistent with the agreed upon press release; and
(b) that they will not make disparaging comments regarding each other to any
other person or public or private entity.

 

9.             Complete Releases.  (a) In consideration of the promises made in
this Agreement, Employee RELEASES, ACQUITS, and FOREVER DISCHARGES the Company
and each of its past and present parents, subsidiaries, affiliates,
shareholders, directors, officers, attorneys, accountants, agents, employees,
and representatives, from ANY and ALL causes of action,

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

4

--------------------------------------------------------------------------------


 

claims, and damages, including attorney’s fees, Employee may have against the
Company which could have arisen out of Employee’s employment or separation from
employment with the Company or his service as an officer or director of the
Company or any other matter related to his association with the Company,
including the Employment Agreement and any compensation due thereunder, whether
known or unknown, existing as of the Execution Date.  Other than the monetary
payments the Company agrees to make to Employee pursuant to the terms of this
Agreement, the Employee agrees that the Company does not owe Employee any other
monetary payments, including compensation for employment by the Company such as
salary, bonus, or otherwise.  Employee hereby irrevocably, unconditionally, and
fully releases, acquits, and forever discharges the Company, and its respective
officers, directors, partners, shareholders, employees, attorneys, and agents,
past and present, from any and all charges, complaints, claims, liabilities,
obligations, costs, losses, debts, and expenses (including attorney’s fees and
costs actually incurred), of any nature whatsoever (excluding any felonious
acts) known or unknown, suspected or unsuspected, including without limitation
any rights arising out of alleged violations of any contract, express or
implied, written or verbal, any covenant of good faith and fair dealing, express
or implied, any tort, any legal restrictions on the right of the Company to
terminate, discipline, or otherwise manage employees or any federal, state, or
other governmental statute, regulation, or ordinance.  Notwithstanding the
foregoing, nothing herein will constitute a release of the Company from causes
of action, claims or damages, including attorney’s fees, which may arise from
acts or omissions by the Company after the Execution Date or in contravention of
this Agreement.

 

(1) These releases and waivers include, but are not limited to, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, The Age Discrimination
in Employment Act, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the Equal Pay
Act, the False Claims Act, the Civil Rights Act of 1866, the Fair Labor
Standards Act, the Occupational Safety and Health Act, the Family and Medical
Leave Act, the Texas Commission on Human Rights Act, the Texas Payday Law, the
Texas Workers’ Compensation Act, any causes of action or claims arising under
analogous state laws or local ordinances or regulations, any common law
principle or public policy, including all suits in tort or contract, or under
the Company’s personnel policies or any contract of employment that may exist
between Employee and the Company.

 

(2) Employee knowingly and voluntarily waives any existing rights he may have
pursuant to the Age Discrimination in Employment Act of 1967 and the Older
Workers Benefit Protection Act.  Further, Employee acknowledges the receipt of
good and valuable consideration set forth in this Agreement in exchange for this
waiver of potential claims in addition to anything of value to which Employee is
already entitled, including specifically mutual releases.  Employee does not
waive any claims that arise after the date of execution of this Agreement. 
Employee is advised to consult with an attorney prior to executing this
Agreement.  Employee is given at least 21 days after being presented with this
Agreement in which to consider it, and an additional 7 days after he signs in
which to revoke it.

 

(b) In consideration of the promises made in this Agreement, the Company (and
each of its past and present parents, subsidiaries, affiliates, shareholders,
directors, officers, attorneys, consultants, accountants, agents, employees, and
representatives) RELEASE, ACQUIT, and

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

5

--------------------------------------------------------------------------------


 

FOREVER DISCHARGE Employee from ANY and ALL causes of action, claims and
damages, including attorney’s fees, the Company may have against Employee which
could have arisen out of Employee’s employment or separation from employment
with the Company or his service as an officer or director of the Company or any
other matter related to his association with the Company, including the
Employment Agreement and any compensation due thereunder, whether known or
unknown, existing as of the Execution Date.  The Company hereby irrevocably,
unconditionally, and fully releases, acquits, and forever discharges Employee
from any and all charges, complaints, claims, liabilities, obligations, costs,
losses, debts and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever (excluding any felonious acts) known or
unknown, suspected or unsuspected, including without limitation any rights
arising out of alleged violations of any contract, express or implied, written
or verbal, any covenant of good faith and fair dealing, express or implied, any
tort, or any federal, state or other governmental statute, regulation, or
ordinance.  Notwithstanding the foregoing, nothing herein will constitute a
release of Employee from causes of action, claims, or damages, including
attorney’s fees, which may arise from acts or omissions of Employee after the
Execution Date or in contravention of this Agreement.

 

(c)  Employee and the Company (as defined above in this section), in
consideration for the promises made in this Agreement, will, once again,
reaffirm, execute, and deliver mutual releases in the form attached as Exhibit B
upon full payment by the Company of the 2003 bonus pursuant to Section 4 of this
Agreement and satisfaction of all other obligations by the Company under
Sections 3, 4, 5, 8 (through the date on which the mutual release is executed)
and 11 of this Agreement.

 

(d) It is expressly agreed and understood by Employee and the Company that this
Agreement Section 9(a)-(e) constitutes a general release.

 

(e) The Company will indemnify and hold harmless the Employee in respect of acts
or omissions as a director, officer, employee, or consultant occurring up to and
including the Execution Date to the same extent and with the same limitations as
if he was an officer of the Company to the fullest extent permitted by the Texas
Business Corporation Act, as amended, and the Company’s articles of
incorporation and bylaws in effect on the date of this Agreement, and will
indemnify and hold harmless the Employee in respect of any claims, liabilities,
obligations, or expenses in respect of or relating to this Agreement and the
transactions contemplated hereby.

 

10.           Nature of the Agreement.  This Agreement and all its provisions
are contractual, not mere recitals, and will continue in permanent force and
effect, unless revoked as provided herein.  In the event that any portion of
this Agreement is found to be unenforceable for any reason whatsoever, the
unenforceable provision will be severed and the remainder of the Agreement will
continue in full force and effect.

 

11.           Ongoing Cooperation.

 

(a)  Notwithstanding any other provision of this Agreement Employee agrees to
provide his reasonable cooperation and make himself reasonably available to the
Company, but only to the extent that such cooperation and availability will not
interfere with Employee’s other

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

6

--------------------------------------------------------------------------------


 

employment or personal obligations, in connection with any litigation, now
pending or that may arise in the future, regarding which Employee has relevant
personal knowledge acquired during his employment as President, Chief Executive
Officer, or Director of the Company, including the AllServe, Beggi and Stremke
litigation and the Company’s defense thereof and response thereto.  In
consideration for such cooperation, the Company agrees to indemnify and
reimburse Employee for all expenses incurred in connection with his cooperation
(e.g., travel expenses) (but not including attorney’s fees).

 

(b)  The Parties acknowledge that Employee has played a key role in the
solicitation of a contract with Virgin Mobile, and that the Company would not be
able to finalize said contract without the support and cooperation of Employee. 
Therefore, the Company agrees that if a contract is signed with Virgin Mobile or
a subsidiary or an affiliate within twelve months of the date of the execution
of this Agreement, the Company will pay Employee $50,000 in consideration for
his assistance in securing said contract within six months of the date of the
execution of said contract.

 

12.           Miscellaneous.

 

 (a)          Any notice, demand, or request required or permitted to be given
or made under this Agreement will be in writing and will be deemed given or made
when delivered in person, when sent by United States registered or certified
mail, or postage prepaid, or when telecopied to a party at its address or
telecopy number specified below:

 

If to the Company:

 

Aegis Communications Group, Inc.

7880 Bent Branch Drive

Suite 150

Irving, Texas  75063

Attn: President or Chief Executive Officer

Telecopy number:  (972) 830-1804

 

With a copy to:

 

Hughes & Luce, L.L.P.

1717 Main Street

Suite 2800

Dallas, Texas  75201

Attn: David G. Luther

Telecopy number:  (214) 939-5849

 

If to Employee:

 

Herman M. Schwarz

1706 Brandywine Drive

Atlanta, Georgia  30338

Telecopy number:

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

7

--------------------------------------------------------------------------------


 

With a copy to:

 

Craig M. Frankel

Frankel & Associates, LLC

The Grand, Suite 2840

75 Fourteenth Street, N.E.

Atlanta, Georgia  30309

Telecopy number:  (404) 888-3731

 

]

 

The parties to this Agreement may change their addresses for notice in the
manner provided above.

 

(b)              All section titles and captions in this Agreement are for
convenience only, will not be deemed part of this Agreement, and in no way will
define, limit, extend, or describe the scope or intent of any provisions hereof.

 

(c)              Whenever the context may require, any pronoun used in this
Agreement will include the corresponding masculine or neuter forms, and the
singular form of nouns, pronouns, and verbs will include the plural and vice
versa.

 

(d)              The parties will execute all documents, provide all
information, and take or refrain from taking all actions as may be reasonably
necessary or appropriate to achieve the purposes of this Agreement.

 

(e)              This Agreement will be binding upon and inure to the benefit of
the parties hereto, their representatives and permitted successors and assigns. 
Except for the provisions of Section 6 and 7 of this Agreement, which are
intended to benefit the Company’s affiliates as third party beneficiaries, or as
otherwise expressly provided in this Agreement, nothing in this Agreement,
express or implied, is intended to confer upon any person other than the parties
to this Agreement, their respective representatives and permitted successors and
assigns, any rights, remedies or obligations under or by reason of this
Agreement.

 

(f)               This Agreement, and the Employment Agreement which is ratified
herein, constitute the entire agreement among the parties hereto pertaining to
the specific subject matter hereof.

 

(g)              None of the provisions of this Agreement will be for the
benefit of or enforceable by any creditors of the parties, except as otherwise
expressly provided herein.

 

(h)              No failure by any party to insist upon the strict performance
of any covenant, duty, agreement, or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof will constitute waiver of
any such breach or any other covenant, duty, agreement, or condition.

 

(i)               This Agreement may be executed in telecopy format and/or in
counterparts, all of which together will constitute one agreement binding on all
the parties hereto, notwithstanding

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

8

--------------------------------------------------------------------------------


 

that all such parties are not signatories to the original or the same
counterpart.

 

(j)               THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICTS OF LAW.

 

(k)              All claims, disputes, and controversies arising out of or
relating to this Agreement or the performance, breach, validity, interpretation,
application, or enforcement hereof, including any claims for equitable relief or
claims based on contract, tort, statute, or any alleged breach, default, or
misrepresentation in connection with any of the provisions hereof, will be
resolved by binding arbitration.  Provided, however, an aggrieved party may
petition a federal or state court of competent jurisdiction in Dekalb County,
Georgia for interim injunctive or other equitable relief to preserve the status
quo until arbitration can be completed in the event of an alleged breach of
Section 6 or 7 of this Agreement.  A party may initiate arbitration by sending
written notice of its intention to arbitrate to the other party and to the
American Arbitration Association (“AAA”) office located in Atlanta, Georgia (the
“Arbitration Notice”).  The Arbitration Notice will contain a description of the
dispute and the remedy sought.  The arbitration will be conducted at the offices
of the AAA in Atlanta, Georgia before an independent and impartial arbitrator
who is selected by mutual agreement, or, in the absence of such agreement,
before three independent and impartial arbitrators, of whom each party will
appoint one, with the third being chosen by the two appointed by the parties. 
In no event may the demand for arbitration be made after the date when the
institution of a legal or equitable proceeding based on such claim, dispute, or
other matter in question would be barred by the applicable statute of
limitations.  The arbitration and any discovery conducted in connection
therewith will be conducted in accordance with the Commercial Rules of
arbitration and procedures established by AAA in effect at the time of the
arbitration (the “AAA Rules”); provided, however, that the parties will have the
right to exchange at least one set of written discovery requests in accordance
with the Federal Rules of Civil Procedure, and each party will have the right to
take at least two depositions .  The decision of the arbitrator(s) will be final
and binding on all parties and their successors and permitted assignees.  The
judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof.  The arbitrator(s) will be selected no later
than 30 days after the date of the Arbitration Notice.  The arbitrator(s) will
render a decision no later than 30 days after the close of the hearing, in
accordance with AAA Rules, and the arbitrator’s decision will include an award
of costs (including attorneys’ fees to the prevailing party).

 

(l)               If any provision of this Agreement is declared or found to be
illegal, unenforceable, or void, in whole or in part, then the parties will be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable, or void, it being the intent and agreement of
the parties that this Agreement will be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefor
another provision that is legal and enforceable and achieves the same
objectives.

 

(m)             No supplement, modification, or amendment of this agreement or
waiver of any provision of this Agreement will be binding unless executed in
writing by all parties to this Agreement.  No waiver of any of the provisions of
this Agreement will be deemed or will

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

9

--------------------------------------------------------------------------------


 

constitute a waiver of any other provision of this Agreement (regardless of
whether similar), nor will any such waiver constitute a continuing wavier unless
otherwise expressly provided.

 

(n)              Employee acknowledges and agrees that the Company and the
Parent would be irreparably harmed by any violation of Employee’s obligations
under Section 6 or 7 hereof and that, in addition to all other rights or
remedies available at law or in equity, the Company and the Parent will be
entitled to injunctive and other equitable relief to prevent or enjoin any such
violation.  The provisions of Section 6 and 7 hereof will survive any
termination of this Agreement, in accordance with their terms.

 

(o)              No party may assign this Agreement or any rights or benefits
thereunder without the written consent of the other parties to this Agreement.

 

(p)              The persons executing this Agreement warrant and represent that
they have the authority, standing and capacity to execute this Agreement on
behalf of all entities named to this Agreement.

 

(q)              Death of Employee:  In the event Employee should die before all
of the payments referred to in Sections 3, 4, and 5 are paid, the Company shall
continue to make payments to the Employee’s spouse, or if the Employee’s spouse
predeceases Employee, to the Employee’s estate.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

10

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

 

AEGIS COMMUNICATIONS GROUP, INC.

 

 

 

 

 

By:

/s/ John Scot Brunke

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ADVANCED TELEMARKETING CORPORATION

 

 

 

 

 

By:

/s/ John Scot Brunke

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

IQI, INC.

 

 

 

 

 

By:

/s/ John Scot Brunke

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

/s/ Herman M. Schwarz

 

 

Herman M. Schwarz

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYMENT AGREEMENT

 

See attached

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RECONFIRMATION AND ACKNOWLEDGEMENT OF MUTUAL RELEASES

 

This Reconfirmation and Acknowledgement of Mutual Releases (“Agreement”) is made
and entered into as of                    , 20       (the “Execution Date”), by
and among Aegis Communications Group, Inc., a Delaware Corporation (the
“Parent”), Advanced Telemarketing Corporation, a Nevada corporation (“ATC”),
IQI, Inc., a New York corporation (“IQI”) (together, Parent, ATC, and IQI are
referred to as the “Company”), and Herman M. Schwarz (“Schwarz” or “Employee”).

 

RECITALS

 

Whereas, Employee was formerly employed by the Company and had entered into an
Employment Agreement with the Company dated as of July 17, 2001 (the “Employment
Agreement”).

 

Whereas, Employee has tendered his resignation, and the Company has accepted
such resignation, for all positions in which Employee was employed by the
Company including as President, Chief Executive Officer, and Director, pursuant
to a Separation Agreement and General Release with the Company dated as of
                              , 2004 (the “Separation Agreement”);

 

Whereas, Employee agreed to execute this Agreement pursuant to the Separation
Agreement; and

 

Whereas, the parties desire to provide for an orderly transition and termination
of the employment relationship and to settle fully and finally, in the manner
set forth herein, any and all existing or potential claims and controversies
arising out of the relationship between Employee and the Company.

 

Now, therefore, in consideration of the mutual acts and promises described and
agreed to be performed herein, Employee and the Company agree as follows:

 

1.             Complete Releases.

 

(a) In consideration of the promises made in this Agreement, Employee RELEASES,
ACQUITS, and FOREVER DISCHARGES the Company and each of its past and present
parents, subsidiaries, affiliates, shareholders, directors, officers, attorneys,
accountants, agents, employees, and representatives, from ANY and ALL causes of
action, claims, and damages, including attorney’s fees, Employee may have
against the Company which could have arisen out of Employee’s employment or
separation from employment with the Company or his service as an officer or
director of the Company or any other matter related to his association with the
Company, including the Employment Agreement and any compensation due thereunder,
whether known or unknown, existing as of the Execution Date.  Other than the
monetary payments the Company agrees to make to Employee pursuant to the terms
of the Separation Agreement, the Employee agrees that the Company does not owe
Employee any other monetary

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

1

--------------------------------------------------------------------------------


 

payments, including compensation for employment by the Company such as salary,
bonus, or otherwise.  Employee hereby irrevocably, unconditionally, and fully
releases, acquits, and forever discharges the Company, and its respective
officers, directors, partners, shareholders, employees, attorneys, and agents,
past and present, from any and all charges, complaints, claims, liabilities,
obligations, costs, losses, debts, and expenses (including attorney’s fees and
costs actually incurred), of any nature whatsoever (excluding any felonious
acts) known or unknown, suspected or unsuspected, including without limitation
any rights arising out of alleged violations of any contract, express or
implied, written or verbal, any covenant of good faith and fair dealing, express
or implied, any tort, any legal restrictions on the right of the Company to
terminate, discipline, or otherwise manage employees or any federal, state, or
other governmental statute, regulation, or ordinance.  Notwithstanding the
foregoing, nothing herein will constitute a release of the Company from causes
of action, claims or damages, including attorney’s fees, which may arise from
acts or omissions by the Company after the Execution Date or in contravention of
the Separation Agreement.

 

(1) These releases and waivers include, but are not limited to, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, The Age Discrimination
in Employment Act, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the Equal Pay
Act, the False Claims Act, the Civil Rights Act of 1866, the Fair Labor
Standards Act, the Occupational Safety and Health Act, the Family and Medical
Leave Act, the Texas Commission on Human Rights Act, the Texas Payday Law, the
Texas Workers’ Compensation Act, any causes of action or claims arising under
analogous state laws or local ordinances or regulations, any common law
principle or public policy, including all suits in tort or contract, or under
the Company’s personnel policies or any contract of employment that may exist
between Employee and the Company.

 

(2) Employee knowingly and voluntarily waives any existing rights he may have
pursuant to the Age Discrimination in Employment Act of 1967 and the Older
Workers Benefit Protection Act.  Further, Employee acknowledges the receipt of
good and valuable consideration set forth in this Agreement in exchange for this
waiver of potential claims in addition to anything of value to which Employee is
already entitled, including specifically mutual releases.  Employee does not
waive any claims that arise after the date of execution of this Agreement. 
Employee is advised to consult with an attorney prior to executing this
Agreement.  Employee is given at least 21 days after being presented with this
Agreement in which to consider it, and an additional 7 days after he signs in
which to revoke it.

 

(b) In consideration of the promises made in this Agreement, the Company (and
each of its past and present parents, subsidiaries, affiliates, shareholders,
directors, officers, attorneys, consultants, accountants, agents, employees, and
representatives) RELEASE, ACQUIT, and FOREVER DISCHARGE Employee from ANY and
ALL causes of action, claims and damages, including attorney’s fees, the Company
may have against Employee which could have arisen out of Employee’s employment
or separation from employment with the Company or his service as an officer or
director of the Company or any other matter related to his association with the
Company, including the Employment Agreement and any compensation due thereunder,
whether known or unknown, existing as of the Execution Date.  The Company hereby
irrevocably, unconditionally, and fully releases, acquits, and forever
discharges Employee from any and all

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

2

--------------------------------------------------------------------------------


 

charges, complaints, claims, liabilities, obligations, costs, losses, debts and
expenses (including attorney’s fees and costs actually incurred), of any nature
whatsoever (excluding any felonious acts) known or unknown, suspected or
unsuspected, including without limitation any rights arising out of alleged
violations of any contract, express or implied, written or verbal, any covenant
of good faith and fair dealing, express or implied, any tort, or any federal,
state or other governmental statute, regulation, or ordinance.  Notwithstanding
the foregoing, nothing herein will constitute a release of Employee from causes
of action, claims, or damages, including attorney’s fees, which may arise from
acts or omissions of Employee after the Execution Date or in contravention of
the Separation Agreement.

 

(c) It is expressly agreed and understood by Employee and the Company that this
Agreement Section 1(a)-(d) constitutes a general release.

 

(d) The Company will indemnify and hold harmless the Employee in respect of acts
or omissions as a director, officer, employee, or consultant occurring up to and
including the Execution Date to the same extent and with the same limitations as
if he was an officer of the Company to the fullest extent permitted by the Texas
Business Corporation Act, as amended, and the Company’s articles of
incorporation and bylaws in effect on the date of this Agreement, and will
indemnify and hold harmless the Employee in respect of any claims, liabilities,
obligations, or expenses in respect of or relating to this Agreement and the
transactions contemplated hereby.

 

2.             Miscellaneous.

 

(a)           All capitalized terms not otherwise defined herein have the
meanings assigned to them in the Separation Agreement.

 

(b)           All section titles and captions in this Agreement are for
convenience only, will not be deemed part of this Agreement, and in no way will
define, limit, extend, or describe the scope or intent of any provisions hereof.

 

(c)              Whenever the context may require, any pronoun used in this
Agreement will include the corresponding masculine or neuter forms, and the
singular form of nouns, pronouns, and verbs will include the plural and vice
versa.

 

(d)              The parties will execute all documents, provide all
information, and take or refrain from taking all actions as may be reasonably
necessary or appropriate to achieve the purposes of this Agreement.

 

(e)              This Agreement will be binding upon and inure to the benefit of
the parties hereto, their representatives and permitted successors and assigns.

 

(f)               None of the provisions of this Agreement will be for the
benefit of or enforceable by any creditors of the parties, except as otherwise
expressly provided herein.

 

(g)              No failure by any party to insist upon the strict performance
of any covenant, duty, agreement, or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof will constitute waiver of
any such breach or any other covenant, duty,

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

3

--------------------------------------------------------------------------------


 

agreement, or condition.

 

(h)              This Agreement may be executed in telecopy format and/or in
counterparts, all of which together will constitute one agreement binding on all
the parties hereto, notwithstanding that all such parties are not signatories to
the original or the same counterpart.

 

(i)               THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICTS OF LAW.

 

(j)               All claims, disputes, and controversies arising out of or
relating to this Agreement or the performance, breach, validity, interpretation,
application, or enforcement hereof, including any claims for equitable relief or
claims based on contract, tort, statute, or any alleged breach, default, or
misrepresentation in connection with any of the provisions hereof, will be
resolved by binding arbitration.  Provided, however, an aggrieved party may
petition a federal or state court of competent jurisdiction in Dekalb County,
Georgia for interim injunctive or other equitable relief to preserve the status
quo until arbitration can be completed in the event of an alleged breach of
Section 1 of this Agreement.  A party may initiate arbitration by sending
written notice of its intention to arbitrate to the other party and to the
American Arbitration Association (“AAA”) office located in Atlanta, Georgia (the
“Arbitration Notice”).  The Arbitration Notice will contain a description of the
dispute and the remedy sought.  The arbitration will be conducted at the offices
of the AAA in Atlanta, Georgia before an independent and impartial arbitrator
who is selected by mutual agreement, or, in the absence of such agreement,
before three independent and impartial arbitrators, of whom each party will
appoint one, with the third being chosen by the two appointed by the parties. 
In no event may the demand for arbitration be made after the date when the
institution of a legal or equitable proceeding based on such claim, dispute, or
other matter in question would be barred by the applicable statute of
limitations.  The arbitration and any discovery conducted in connection
therewith will be conducted in accordance with the Commercial Rules of
arbitration and procedures established by AAA in effect at the time of the
arbitration (the “AAA Rules”); provided, however, that the parties will have the
right to exchange at least one set of written discovery requests in accordance
with the Federal Rules of Civil Procedure, and each party will have the right to
take at least two depositions.  The decision of the arbitrator(s) will be final
and binding on all parties and their successors and permitted assignees.  The
judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof.  The arbitrator(s) will be selected no later
than 30 days after the date of the Arbitration Notice.  The arbitrator(s) will
render a decision no later than 30 days after the close of the hearing, in
accordance with AAA Rules, and the arbitrator’s decision shall include an award
of costs (including attorney’s fees) to the prevailing party.

 

 (k)             If any provision of this Agreement is declared or found to be
illegal, unenforceable, or void, in whole or in part, then the parties will be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement will be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefor
another provision that is legal and enforceable and achieves the same
objectives.

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

4

--------------------------------------------------------------------------------


 

(l)               No supplement, modification or amendment of this agreement or
waiver of any provision of this Agreement will be binding unless executed in
writing by all parties to this Agreement.  No waiver of any of the provisions of
this Agreement will be deemed or will constitute a waiver of any other provision
of this Agreement (regardless of whether similar), nor will any such waiver
constitute a continuing wavier unless otherwise expressly provided.

 

(m)             No party may assign this Agreement or any rights or benefits
thereunder without the written consent of the other parties to this Agreement.

 

(n)              The persons executing this Agreement warrant and represent that
they have the authority, standing and capacity to execute this Agreement on
behalf of all entities named to this Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

/s/ H.M.S.

 

/s/ J.S.B.

 

Schwarz

Company

 

5

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

AEGIS COMMUNICATIONS GROUP, INC.

 

 

 

 

 

By:

/s/ John Scot Brunke

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ADVANCED TELEMARKETING CORPORATION

 

 

 

 

 

By:

/s/ John Scot Brunke

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

IQI, INC.

 

 

 

 

 

By:

/s/ John Scot Brunke

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

/s/ Herman M. Schwarz

 

 

Herman M. Schwarz

 

6

--------------------------------------------------------------------------------